                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 KARL J. ANDERSON,

                      Plaintiff,
                                                   Case No. 18-CV-1234-JPS
 v.

 TODD KURTZ, DETECTIVE BEYER,
 and CORP. ZIENTEK,

                      Defendants.


 KARL J. ANDERSON,

                      Plaintiff,                   Case No. 18-CV-1235-JPS
 v.

 TROY JANKOWSKI,                                                   ORDER

                      Defendant.


       Plaintiff filed these actions on August 10, 2018. Plaintiff filed a

certified copy of his prison trust account statement as required by the Prison

Litigation Reform Act (“PLRA”) in both cases. 18-CV-1234, (Docket #3); 18-

CV-1235, (Docket #3). These were, however, only partial statements,

containing account information for the prior three months. Id. On August

21, 2018, the Court ordered Plaintiff to file account statements with six

months of information, as required by the PLRA, no later than September

11, 2018. 28 U.S.C. § 1915(a)(2); 18-CV-1234, (Docket #6); 18-CV-1235,

(Docket #6).
       That deadline passed without Plaintiff filing the required account

statements. The Court then generously extended the deadline to October

12, 2018. 18-CV-1234, (Docket #8); 18-CV-1235, (Docket #8). Thereafter,

Plaintiff filed two letters in October, stating various difficulties in obtaining

the account statements. 18-CV-1234, (Docket #9 and #10); 18-CV-1235,

(Docket #9 and #10). The last letter was filed on October 15, 2018, and

nothing has been heard from Plaintiff since.

       Plaintiff was repeatedly warned that failure to submit the account

statements would result in the dismissal of this action. 18-CV-1234, (Docket

#6 and #8); 18-CV-1235, (Docket #6 and #8). Plaintiff has had ample time to

file them and has still not done so. The Court will, therefore, dismiss these

actions without prejudice for want of prosecution. Civ. L. R. 41(c).

       Accordingly,

       IT IS ORDERED that these actions be and the same are hereby

DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 30th day of October, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 2 of 2
